DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being 
unpatentable over claims 1-20 of U.S. Patent No. 11,198,604. Although the claims at 
issue are not identical, they are not patentably distinct from each other because at least the patented independent claims 12 and 16 considered individually recites all the structural features of each one of the instant independent claims 15 and 20 to include a lithium refill container or lithium resupply tank, a liquid lithium delivery module fluidly coupled to the lithium refill container, a fluid supply line fluidly coupling the outlet port of the liquid lithium storage tank, a flow meter positioned downstream from the lithium storage region along the fluid supply line and operable to monitor the flow of the liquid lithium through the fluid supply line and; a flow control region operable to control a flow of the liquid lithium. Therefore, the patented claims encompass the scope of the instant claims or the patented claims and the instant claims are coextensive.

Allowable Subject Matter
4.	Claims 1-20 would be allowable if a terminal disclaimer if filed to overcome the double patenting rejection of the claims in view of U.S. Patent No. 11,198,604 presented above.
The following is a statement of reasons for the indication of allowable subject matter: Hiranaga et al. (US 7,654,414) is the closest prior art of record drawn to a liquid dispensing system. While Hiranaga teaches a liquid delivery or dispensing system ( abstract), comprising: a liquid delivery module (106, see figures 2-4 and 10, and  para [0048]) that includes a liquid  reservoir or storage tank (120, see figures 2-4 and 10, and  para [0048], [0068]) operable to store liquid; and a flow control region having at least one valve (117, see figures 2-4 and 10, and  para [0072]) operable to control the flow of the liquid positioned downstream from the liquid storage storage tank (120, see figures 
2-4 and 10). Hiranaga et al., however,  differs from the instant claimed invention by failing to teach and/or adequately suggest a liquid delivery system that specifically delivers liquid lithium from a source to a processing chamber, the system assembly comprising: a lithium refill container fluidly coupled to a liquid lithium delivery module including a lithium storage tank; the assembly further comprising: a lithium supply and lithium delivery lines, flow meters and flow control or regulating valves for delivering lithium from the lithium storage tank to a processing chamber such as a PVD system; and the specific positioning and structural cooperative relationships between these system elements in the manner as claimed; thereby obtaining a proper liquid lithium flow while preventing skin formation and clogging of the lithium supply and delivery lines. 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miura et al. (US 9,666,320) and O'Dougherty (US 7,172,096) are also cited in PTO-892.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733      
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733